Title: From Thomas Jefferson to Samuel Latham Mitchill, 8 September 1805
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                  
                     Monticello Sep. 8. 05
                  
                  Th: Jefferson presents his compliments to Dr. Mitchell and his thanks for the pamphlets he was so kind as to send him, & which he communicated to mr Randolph. he expects on his return to Washington (which will be in 3. weeks from this time) to find there a great collection of the chemical subjects of Louisiana, which Capt. Lewis has sent, with a desire to forward them to the Phil. society at Philadelphia: from whom we are to hope to learn their contents. he tenders to Dr. Mitchell his friendly salutations & assurances of great respect
               